Bronson, Ch. J.
I dissent entirely from this judgment. The case comes to this, and nothing more: for the purpose of effecting a sale, or obtaining a larger price, the owner knowingly represented his goods to be better than they really were; and the question is, whether this fraud shall be punished criminally under the statute of false pretences. I think not. No case has ever yet gone so far. If such a rule could be enforced, and be administered with reasonable safety to honest men, I should be quite willing to have a law declaring that every false representation made for the purpose of securing a good bargain should be punished as a crime. But I think that is not now the law of the land.
Judgment reversed